HAMILTON, J.
The record is voluminous and includes many exhibits, title deeds, and other matter, which if analyzed and discussed would unduly extend this opinion.
We will therefore content ourselves with pronouncing our conclusions as to the equities of the parties.
We find the following:
(1) The plaintiff, The Hotel Gibson Company has not, by reason of its addition to the original Gibson Hotel, so increased the use of the entrance-way as to cause a forfeiture of its rights under the original grant;
(2) The defendant Bank, to a limited extent, has invaded the plaintiff’s easement;
(3) The improvements made by the defendant Bank to its building are finished; they are large and extensive, permanent, and lasting, and it would be inequitable to grant the plaintiff’s prayer for restoration of the entrance-way to its original state, particularly in view of the fact that no especial damage has been done plaintiff in its use of the easement;
(4) The plaintiff is entitled to an injunction against the defendant Bank from further invading or encroaching upon plaintiff’s easement in the entrance-way;
(5) We are not construing the grant concerning additional servitudes, growing out of the construction of the hotel annex. We are only determining that no unreasonable servitude has been shown to have been placed upon the easement by reason thereof; and,
(6) Since the court finds some invasion of plaintiff’s easement by the defendant bank, the costs are adjudged against it.
A decree may be presented in accordance with these findings.
ROSS, PJ, and CUSHING, J, concur.